             Case 1:19-cr-00647-LAK Document 20 Filed 03/02/20 Page 2 of 2

                                                                                            1-(;;l~ ~;~-
                                                                                             HQCJMENT
UNITED STATES DISTR I CT COURT                                                               £ L£CTRON)C/.I
                                                                                             DOC/I:
SOUTHERN DISTRICT OF NEW YORK
 -   -   -   -   -       -   -   -   -   -     -   -   -   -     -   -    X
                                                                                             DATE   FILED~    :

 UNITED STATES OF AMERICA
                                                                                    19 Cr . 647   (LAK)
                         - v. -
                                                                                    ORDER
MICHAEL MCCONNELL ,

                                               Defendant .

                                          -    -   -   -   -     -   -    X

                     Upon the applicat i on of the Government dated March 2 ,

2020 , the conference scheduled for March 5 , 2020 at 11 : 00 a . m.

is adjourned to                          t./   /tf u,          7..-?>    ,J-
                     The Government has also requested , with the consent of
                                                                                2   ~ t_(   t:
the defendant , that time be excluded under the Speedy Trial Act ,

18 U. S . C .        §       3161 (h) (7) (A) , to allow the parties to continue

their review of the discovery and to discuss a pre - trial

resolut i on to the case .                             The Court finds that the ends of

justice outweigh the best interest of the public and the

defendant i n a speedy trial .                                       Accordingly , the time from March

5 , 2020 to the date of the conference set forth above is

excluded from all calculations under the Speedy Trial Act .

SO ORDERED.

Dated :              New York , New York
                     March _}]___, 2020


                                                                               THE HONORABLE
                                                                               UNITED STATES
